Case: 17-12326     Date Filed: 09/26/2018   Page: 1 of 6


                                                           [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 17-12326
                           Non-Argument Calendar
                         ________________________

                    D.C. Docket No. 1:03-cr-00035-WLS-1



UNITED STATES OF AMERICA,

                                                                Plaintiff-Appellee,

                                     versus

MARCEDES POPE,

                                                            Defendant-Appellant.

                         ________________________

                 Appeal from the United States District Court
                     for the Middle District of Georgia
                       ________________________

                             (September 26, 2018)

Before ED CARNES, Chief Judge, WILLIAM PRYOR, and ANDERSON, Circuit
Judges.

PER CURIAM:

     Marcedes Pope appeals his five year sentence for violating the terms of his
                Case: 17-12326      Date Filed: 09/26/2018      Page: 2 of 6


supervised release.

                                            I.

       In 2004 Pope pleaded guilty to possession with intent to distribute 50 grams

of crack cocaine, in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(A)(iii). The

district court sentenced him to 135 months imprisonment and five years supervised

release.1 In 2015, while on supervised release, Pope was arrested twice in a little

more than a month. Based on those two arrests, a probation officer petitioned to

revoke Pope’s supervised release, charging him with five violations of supervised

release conditions. Because Pope’s supervised release was originally imposed as

part of a sentence for a class A felony, the officer calculated his advisory

guidelines range as 30–37 months imprisonment with a statutory maximum of five

years. See United States Sentencing Guidelines § 7B1.4.

       At his revocation hearing, Pope objected to the advisory guidelines range.

He argued that although his 2004 conviction was a class A felony when he was

convicted, under the 2010 Fair Sentencing Act, the same conviction would now be

considered a class B felony. If it were considered a class B felony, Pope’s

advisory guidelines range would be 18–24 months imprisonment with a statutory

maximum of three years, not 30–37 months with a statutory maximum of five


       1
        Pope later moved to reduce his sentence based on an intervening amendment to the
United States Sentencing Guidelines. The court granted that motion and lowered his term of
imprisonment to 120 months.

                                                 2
               Case: 17-12326       Date Filed: 09/26/2018   Page: 3 of 6


years. See 18 U.S.C. § 3583(e)(3).

      The district court overruled Pope’s objection and sentenced him to five years

imprisonment. This is Pope’s appeal. He contends that his sentence is

procedurally and substantively unreasonable because the district court erred by

imposing the maximum sentence permitted for a violation of supervised release

conditions for a class A felony when the Fair Sentencing Act reclassified his 2004

drug offense as a class B felony.

                                          II.

      “We review de novo the legality of a sentence, including a sentence imposed

pursuant to revocation of supervised release.” United States v. Cunningham, 800
F.3d 1290, 1291 (11th Cir. 2015). A district court may revoke a term of supervised

release and impose a term of imprisonment if it finds that a defendant violated a

condition of supervised release. 18 U.S.C. § 3583(e)(3). But a defendant whose

term is revoked under § 3583(e)(3) may not be sentenced to “more than 5 years in

prison if the offense that resulted in the term of supervised release is a class A

felony” or “more than 3 years in prison if such offense is a class B felony.” Id. A

class A felony is any felony for which the authorized term of imprisonment is life.

Id. § 3559(a)(1). And a class B felony is one for which the authorized term of

imprisonment is 25 years or more. Id. § 3559(a)(2).

      When Pope was convicted and sentenced in 2004, the statutory maximum


                                                3
              Case: 17-12326     Date Filed: 09/26/2018   Page: 4 of 6


sentence for possession with intent to distribute 50 grams of cocaine base was life

imprisonment. 21 U.S.C. § 841(b)(1)(A)(iii) (2002). So he had committed a class

A felony. In 2010 the Fair Sentencing Act set the maximum sentence for

possession with intent to distribute 50 grams of cocaine base at 40 years

imprisonment. Id. § 841(b)(1)(B)(iii) (2012). That is a class B felony.

      Pope argues that his offense is now a class B felony, and the district court

erred when it treated it as a class A felony. That argument fails. The Supreme

Court has held that when a court revokes a defendant’s term of supervised release,

“postrevocation penalties relate to the original offense.” Johnson v. United States,

529 U.S. 694, 701, 120 S. Ct. 1795, 1801 (2000); see also United States v.

Williams, 790 F.3d 1240, 1251 (11th Cir. 2015) (“[S]upervised release is simply

part of the sentence for the underlying conviction” and “post-revocation penalties

are contemplated in relation to the original offense.”). And we have held that the

Fair Sentencing Act “does not apply retroactively” to defendants sentenced before

its effective date. United States v. Berry, 701 F.3d 374, 377 (11th Cir. 2012)

(“[T]here is no evidence that Congress intended the [Fair Sentencing Act] to apply

to defendants who had been sentenced prior to the August 3, 2010 date of the Act’s

enactment.”) (quotation marks and alterations omitted).

      Pope asserts that the Fair Sentencing Act does apply to his original

conviction because in Dorsey v. United States, 567 U.S. 260, 264, 132 S. Ct. 2321,


                                         4
               Case: 17-12326     Date Filed: 09/26/2018    Page: 5 of 6


2326 (2012), the Supreme Court held that the Fair Sentencing Act’s more lenient

standards apply to all defendants who are sentenced after the Act’s effective date,

even when they committed the offense before the effective date. But unlike the

defendants in Dorsey, Pope was originally convicted and sentenced in 2004, well

before the Act’s effective date. Dorsey does not apply. See id. at 280, 132 S. Ct.

at 2335 (“[T]he ordinary practice is to apply new penalties to defendants not yet

sentenced, while withholding that change from defendants already sentenced.”);

see also Berry, 701 F.3d at 378 (“The Supreme Court in Dorsey carefully confined

its application of the [Fair Sentencing Act] to pre-Act offenders who were

sentenced after the Act’s effective date.”); United States v. Turlington, 696 F.3d
425, 428 (3d Cir. 2012) (concluding that Dorsey “does not address, or disturb, the

basic principle that the [Fair Sentencing Act] does not apply to those defendants

who were both convicted and sentenced prior to the effective date of the” Act).

      Because the Fair Sentencing Act does not apply to sentences imposed before

its effective date, Pope’s conviction is still to be treated as a class A felony. And

because his revocation penalty relates back to his original conviction and sentence,

the district court did not err by sentencing him to five years imprisonment, the

statutory maximum for revocation of supervised release when the underlying

conviction is a class A felony. See 18 U.S.C. § 3559(a)(1); Turlington, 696 F.3d at

427 (holding that “the District Court was correct to sentence [the defendant] based


                                           5
              Case: 17-12326     Date Filed: 09/26/2018   Page: 6 of 6


on the original classification of the underlying offense as a class A felony” even

though the Fair Sentencing Act would classify the underlying offense as a class B

felony).

      AFFIRMED.




                                          6